
	
		I
		112th CONGRESS
		2d Session
		H. R. 6168
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to implement the
		  Proposed Final Outer Continental Shelf Oil & Gas Leasing Program
		  (2012–2017) in accordance with the Outer Continental Shelf Lands Act and other
		  applicable law.
	
	
		1.Short titleThis Act may be cited as the
			 President Obama’s Proposed 2012–2017
			 Offshore Drilling Lease Sale Plan Act.
		2.DefinitionsIn this Act:
			(1)OCS Planning
			 AreaAny reference to an OCS Planning Area means
			 such Outer Continental Shelf Planning Area as specified by the Department of
			 the Interior as of January 1, 2012.
			(2)Proposed Oil and
			 Gas Leasing Program (2012–2017)The term Proposed Final Outer
			 Continental Shelf Oil & Gas Leasing Program (2012–2017) means such
			 plan as transmitted to the Speaker of the House and President of the Senate on
			 June 28, 2012.
			3.Requirement to
			 implement Proposed Oil and Gas Leasing Program (2012–2017)The Secretary of the Interior shall
			 implement the Proposed Final Outer Continental Shelf Oil & Gas Leasing
			 Program (2012–2017) in accordance with the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.), other applicable law, and the schedule established by
			 such proposed program for conducting oil and gas lease sales in OCS Planning
			 Areas in specified years as set forth in the following table:
			
				
					
						Proposed Final Program for 2012–2017 Lease Sale
					 Schedule Sale No.AreaYear
						
					
					
						229Western Gulf of
					 Mexico2012
						
						227Central Gulf of
					 Mexico2013
						
						233Western Gulf of
					 Mexico2013
						
						225Eastern Gulf of
					 Mexico2014
						
						231Central Gulf of
					 Mexico2014
						
						238Western Gulf of
					 Mexico2014
						
						235Central Gulf of
					 Mexico2015
						
						246Western Gulf of
					 Mexico2015
						
						226Eastern Gulf of
					 Mexico2016
						
						241Central Gulf of
					 Mexico2016
						
						237Chukchi Sea2016
						
						248Western Gulf of
					 Mexico2016
						
						244Cook Inlet2016
						
						247Central Gulf of
					 Mexico2017
						
						242Beaufort Sea2017
						
					
				
			
		
